DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 22 April 2022.  As directed by the amendment: claims 1-19 have been cancelled, and claims 20-36 have been added.  Thus, claims 20-36 are presently pending in this application.
	Applicant’s amendments, in combination with the examiner’s amendments below, have overcome the various objections and 35 U.S.C. 112(b) rejections set forth in the previous action. 
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark S. Bicks on 03 August 2022.
The application has been amended as follows: 
IN THE CLAIMS: 

Claim 20, line 12: “…maximum stretch position…”

Claim 20, line 16: “…fully displaced positions…”

Claim 21, line 2: “…the damper housing…”

Claim 23, line 2: “…the trough of the damper housing is a circular cylindrical trough…”

Claim 24: 	A damping device according to claim 23 wherein 
the fluid inlet opens into the interior of the trough in a direction inclined towards an inner side and extending in a side wall of the circular cylindrical trough so as to be configured to cause a centrifugal flushing of the interior.

Claim 26: 	A damping device according to claim 23 wherein 
the fluid inlet and fluid outlet are arranged in the damper housing offset relative to each other in horizontal and vertical directions so as to be configured to generate a cyclonic fluid flow in the second fluid chamber.

Claim 32, line 3: “…the first and second separable parts…”

Claim 34:	A damping device according to claim 20 wherein 
metal parts with electropolished surfaces that contact fluid.

Claim 35, line 2: “…the damper housing…” 

Examiner’s Comment
	In the previous Office action, at least claim 3 was rejected under 35 U.S.C. 112(b) for reciting the terms “chemically neutral” and “contamination”, as it was not necessarily clear how these terms were to be defined. 
Claim 20 now similarly recites “a chemically neutral separating liquid in the first fluid chamber so as to not to cause contamination of or adversely affect the fluid in the second fluid chamber to be dampened upon failure of the second separating element”. 
Upon reconsideration, this language is no longer considered to be indefinite as the above phrase is as accurate as the subject matter permits, since the determination of whether the separating liquid is “chemically neutral” and whether or not such a liquid would cause “contamination of” or “adversely affect” the fluid in the second fluid chamber is an application specific determination that would depend on the selected fluid in the second fluid chamber, among other things. Nevertheless, a person of ordinary skill in the art would understand what is intended and could easily determine if the separating fluid in a particular application is chemically neutral so as not to cause contamination of or adversely affect the fluid in the second fluid chamber. 
The examiner notes that one common and accepted definition of “contaminate” is “to make unfit for use by the introduction of unwholesome or undesirable elements”. Thus, while any separating liquid might admix with the fluid in the second fluid chamber upon failure of second separating element, a person of ordinary skill in the art would recognize that some separating liquids, when mixed into the fluid stream, might be harmless or would otherwise not adversely affect the fluid in the second fluid chamber (e.g., the separating liquid would not necessarily render the fluid in the second fluid chamber unfit for use). 
Stated differently, the limitation that the separating liquid is “chemically neutral… so as to not to cause contamination of or adversely affect the fluid in the second fluid chamber” is seen as a functional limitation describing the separating liquid by defining a particular capability based upon a relationship with the fluid in the second fluid chamber. 
See MPEP § 2173.02, 2173.02(II), 2173.05(b)(II) and 2173.05(g). 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Lewis (US 4,195,668) in view of Rogers (US 6,357,482) may be considered the closest prior art, as set forth in the previous office action. 
The prior art of record does not disclose or reasonably suggest at least the combination of limitations wherein a damping device comprises a damper housing having a movable second separating element separating a second fluid chamber from a first fluid chamber without dead space in the second fluid chamber by not contacting wall surfaces of the damper housing defining the second fluid chamber even in a maximum stretch position of the second separating element, the second separating element delimiting a trough of a damper housing and being a flat membrane, the second separating element engaging wall parts of an accumulator housing extending between first and second separating elements in a fully displaced position of the second separating element; and further in combination with the additional limitations of the respective claims. 
Flat membrane separating elements found in the prior art of record are generally configured either to be supported by the wall surfaces of the housing in which they reside when in both fully displaced / maximum stretch positions (e.g. see US 3,083,943, US 8,539,984) or are configured to avoid contact with the wall surfaces in both fully displaced / maximum stretch positions (e.g. see US 6,295,918). In view of the prior art currently of record, it would not have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify the device of Lewis in such a manner as to arrive at the claimed invention, wherein the second separating element contacts wall parts of the accumulator housing at a fully displaced position but does not contact wall surfaces of the damper housing even in a maximum stretch position, especially when considered in combination with the additional limitations of the respective claims. Additionally, the claimed invention, when considered as a whole, is not otherwise rendered obvious in view of the prior art currently of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard K. Durden/Examiner, Art Unit 3753        

/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753